Citation Nr: 1622252	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, inter alia, denied the Veteran's claim of service connection for schizoaffective disorder.  Jurisdiction over the appeal currently resides with the RO in St. Petersburg, Florida.

In October 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, the AOJ issued a February 2016 supplemental statement of the case, continuing the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's schizoaffective disorder is not related to his active duty service and a psychosis did not manifest within a year of such service.


CONCLUSION OF LAW

The criteria for establishing service connection for schizoaffective disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) disability records (which included private treatment records), and statements from the Veteran.  In addition, and pursuant to the Board's October 2015 remand instructions, a new medical opinion was obtained in January 2016.  This opinion and related report has been associated with the claims file.  For the reasons indicated below, the Board finds that the January 2016 opinion sufficiently allows the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Here, the Veteran contends that he currently has a psychiatric disability that had its onset in and is related to his active service.  More specifically, he asserts that his sleep problems in service were early manifestations of his schizoaffective disorder that was diagnosed approximately two years later.  He also indicated that he experienced more serious symptoms in and since service but did not report them.  However, even assuming that the Veteran had such symptoms, for the reasons set forth below, the Board finds that service connection would not be warranted.

Turning first to the evidence of record, the STRs reflect that the Veteran first reported having difficulty sleeping in April 2001.  In May 2001, based on the Veteran's report of sleep problems, he was referred to the mental health clinic, where he was diagnosed with primary insomnia.  During that referral, his mental status was observed to be within normal limits with no psychotic symptoms and no suicidal or homicidal ideation.  The Veteran went to follow-up visits at the mental health clinic for his insomnia until June 2001.  During those visits, his mental status was also observed to be within normal limits with no psychotic symptoms and no suicidal or homicidal ideation.  In April 2002, the Veteran reported having high stress related to his job and home life and was then referred to the life skills support center, where he also reported that he was not sleeping well.  No psychiatric diagnosis was found and he was assessed as having "life stress."  The Veteran went to follow-up visits at the life skills support center for his stress until May 2002.  During those visits, his mental status was also observed to be within normal limits with no psychotic symptoms and no suicidal or homicidal ideation.  During a separate visit to the family practice clinic in May 2002, the Veteran related being highly "stressed" but denied having any depressive symptoms.  In May 2004, the Veteran reported for a physical.  In relevant part, he reported having insomnia and middle-night awakening and was assessed as having secondary insomnia due to environmental disturbances.

After separating from service in July 2004, the Veteran first went to the VA medical center (VAMC) for an initial primary care visit.  At that visit, he reported having a previous history of insomnia in 2001, which had been resolved.  In October 2006, however, the Veteran presented to the VAMC with complaints of insomnia, depression, mood swings, inability to focus due to racing thoughts, and paranoia.  He denied any auditory and/or visual hallucinations.  He was diagnosed with bipolar disorder.  In April 2007, the Veteran presented to the emergency department of the VAMC with complaints of hearing voices, stating that he had been hearing the voices for a long time.  Subsequently, he was seen in the mental health clinic and was diagnosed with schizoaffective disorder in May 2007.  

In September 2008, the Veteran underwent a psychiatric evaluation at a private hospital in connection with recent reports of auditory and visual hallucinations.  He was diagnosed with schizoaffective disorder, bipolar type.  During the evaluation, the Veteran reported that he had auditory and visual hallucinations throughout service but that he was able to hide his symptoms.  He also reported that such symptoms also persisted after service, but that he used alcohol to self-medicate at times.  In September 2009, the Veteran was hospitalized for auditory and visual hallucinations and was diagnosed with schizoaffective disorder. 

In October 2009, in connection with the Veteran's SSA disability claim, he underwent a mental examination.  He reported a history of the following symptoms: auditory and visual hallucinations; paranoid persecutory delusions; ideas of reference; guardedness; suspicion, and hypervigilance.  He was diagnosed with schizophrenia, paranoid type.  In October 2010, the Veteran underwent another mental examination in connection with his SSA disability claim.  He reported that he was currently being treated with injections of Risperdal, which were helping, but that he was still experiencing hallucinations.  He also reported that in service he would hear voices.  More specifically, he stated that during the work day he was okay, but that when he was alone afterwards, he couldn't sleep for days at a time and started to drink heavily.  Also, in terms of his current daily routine, the Veteran indicated that he usually went to bed around 10 p.m. and that he could usually sleep through the night.  He was diagnosed with schizophrenia, in partial remission.

The Veteran was afforded a VA psychiatric examination in March 2011 and the examiner opined that there was no connection between the Veteran's schizoaffective disorder and treatment in service.  In its October 2015 remand, the Board found this examination inadequate, and it will therefore not be discussed further.

In January 2016, the Veteran underwent a VA mental disorders examination.  He reported that he was currently taking an injection of Invega to help him with his hallucinations (both auditory and visual).  The examiner diagnosed the Veteran with schizoaffective disorder and found that the following symptoms actively applied to such diagnosis: depressed mood; anxiety; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; and persistent delusions or hallucinations.  The examiner also opined that the Veteran's schizoaffective disorder was "not caused by or a result of his military experience or related to any treatment he received during the military."  The examiner reasoned that the onset of the schizoaffective disorder was too far removed from his service to be reasonably related.  In this regard, the examiner stated that the only diagnosis rendered was insomnia in 2001 and indicated that there was no connection with the Veteran's schizoaffective disorder and the in-service diagnosis of insomnia because during in-service treatment, his insomnia was improved on Ambien, he denied depressive symptoms, his insomnia was stated to be secondary to environmental disturbances, and there was no mention of psychosis.  The examiner also added that no psychiatric diagnosis was offered in April 2002 at the Life Skills Support Center (when the Veteran reported job and home life stress) and that the May 2004 physical was silent of any mental health conditions.

At the outset, the Board finds the above evidence is sufficient to show a current disability and an in-service event.  In particular, the January 2016 VA examination establish that the Veteran has schizoaffective disorder, and the STRs demonstrate that the Veteran suffered sleep problems in service.  Entitlement to service connection for schizoaffective disorder is not, however, warranted, for the following reasons.

Although schizoaffective disorder is a chronic disease, service connection is not warranted under 38 C.F.R. § 3.303(b) for the following reasons.  First, schizoaffective disorder was not diagnosed in service or within the one year presumptive period.  Cf. Groves v. Peake, 524 F.3d 1306, 1309-10 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  Additionally, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).  However, here, there is no evidence that the Veteran's symptoms of sleep trouble were early manifestations of schizoaffective disorder.  In fact, the only probative medical opinion of record, that of the January 2016 VA examiner, indicated that such symptoms were not early manifestations of the Veteran's schizoaffective disorder.  The Board notes that as the January 2016 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner based his decision on the nature of the diagnosis in service, the fact that it was treated effectively with Ambien, the Veteran's denial of depressive symptoms, the diagnosis at the time of insomnia secondary to environmental disturbances with no mention of psychosis, and the subsequent date of diagnosis of schizoaffective disorder.  Moreover, schizoaffective disorder was not noted in service or during the presumptive period, and the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) is therefore not for application.  

Therefore, the remaining issue is whether a nexus exists between the Veteran's current disability and his in-service symptoms to warrant service connection under 38 C.F.R. § 3.303(a).  Here, the only probative medical opinion on this question, that of the January 2016 VA examiner, concluded that was no such nexus.  That opinion is entitled to significant probative weight because, as discussed above, the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion or evidence in the record.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's statements indicating that his symptoms in and since service reflect that there is a nexus between his current schizoaffective disorder and service are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's statements on this complex medical matter are therefore not competent.  To the extent that these statements are competent, the Board finds the specific, reasoned negative nexus opinion of the psychologist who conducted the January 2016 VA examination to be of greater probative weight than the Veteran's more general lay assertions on this question.  Moreover, the Board notes that the Veteran's sleep problems do not appear to be continuous, as he reported in July 2004 that his previous history of insomnia had been resolved.  Additionally, the Veteran stated in October 2010 that he was able to sleep through the night and did not report any sleep problems during the January 2016 VA examination.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for schizoaffective disorder.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for schizoaffective disorder is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


